IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                FILED
                                                             February 1, 2019
                                No. 16-20751
                                                              Lyle W. Cayce
                                                                   Clerk
JOSEPH DACAR, individually and for similarly situated people; JASON
WHITELAW; DAVID TARDIFF, et al

            Plaintiffs - Cross-Appellees

LYLE DEROCHE; FELTON RAVIA,

            Plaintiffs - Appellants Cross-Appellees
v.

SAYBOLT, L.P.,

            Defendant - Appellee Cross-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                           ______________________

                   ON PETITION FOR REHEARING and
                  PETITION FOR REHEARING EN BANC

Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:
      The petition for panel rehearing filed by Saybolt, L.P., is DENIED, and
no member of this panel nor judge in regular active service on the Court having
requested that the Court be polled en banc, Saybolt’s petition for rehearing en
banc is also DENIED.



                                           1
                              No. 16-20751
      The Court, however, amends its opinion by adding the following footnote
at the end of the third paragraph of section IV:
      Because this damages model has not been adequately briefed, we
      leave for another day whether such a model, or any other damages
      model, may be appropriate in cases in which an employer fails to
      satisfy the requirements allowing use of the FWW method.


      The Court further substitutes the last footnote of its opinion with the
following footnote:
      As set forth above, a plaintiff is entitled to overtime pay for any
      week in which he worked in excess of 40 hours. To determine the
      amount of overtime compensation due, the district court should
      first determine a plaintiff’s regular hourly rate of pay by dividing
      the total amount of remuneration paid in a workweek (including
      incentive payments) by the total number of hours intended to be
      compensated (which, in this case, is the total number of hours
      actually worked) in that workweek. See 29 C.F.R. § 778.207(b).
      The district should then compute the overtime rate by multiplying
      the regular rate times 1.5. The overtime rate should then be
      multiplied by the number of overtime hours worked in the
      workweek to arrive at the total amount of overtime compensation
      due for that week. Finally, that total amount should be reduced
      by the amount of overtime pay the plaintiff has already received
      from Saybolt for that workweek. See 29 U.S.C. § 207(h) (describing
      which sums may be creditable toward overtime compensation).
      The remainder is the amount of overtime compensation due to the
      plaintiff.




                                       2